Title: To George Washington from Jonathan Trumbull, Sr., 2 December 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir!
Lebanon [Conn.] 2d Decr 1777

I was Honor’d with your Favour of the 26th Octor Ulto some time last month; for which I return my Thanks.
I have recd several of your Applications through M: Genl Putnam, which have been executed in the best Manner our Circumstances would admit.
On the last request from the M: Genl—in addition to Col. Enos’s Regiment and others with him before, I order’d Col. Ely’s Batn (nearly full) from New London, March’d 22d Novr ulto—and also Two Hundred Men, from each of the three nighest Brigades, Silliman’s—Olr Wollcott’s, & Ward’s—making 600 Men to Joyn the Continental Army, near N. York, and our Arm’d Schooners Spy & Schuyler to go up Sound, as far as best, to be under direction of Genl Putnam or the General Officer there.
The Expedition to Newport, hath unhappily fail’d. An Enquiry hath been made into the reasons, Genl Spencer exculpated, a Brigadier Palmer, faild in his Duty. The Enemy were meditating an Attack on Bedford, and had actually embark’d Troops—which were prevented by this.
I have enclos’d a Copy of my Letter to the Honble Congress, which takes up various Matters, which I think proper to Communicate to you; and I cannot do it better than by enclosing this: The Article of Cloathing is of the utmost Importance and shall attend to And prosecute it with Vigour. I believe considerable Quantities for the Troops from the several Towns in this State, are coming, & will be on for them very soon.
Mr Brown, the Express who carries this, goes on to Congress, and will return by your Head Quarters. Your Communications will be gratefully accepted. I am Wth great Esteem and Regard Sir! Your most Obedt Hble servant

Jonth; Trumbull


P:S: You will be so good as to admit Brigdr Genl Huntington to see the enclos’d, on his application to your Excellency.

